Exhibit 99.2 MICRONET LTD. BALANCE SHEETS June 30, December 31, Unaudited * NIS in thousands ASSETS CURRENT ASSETS: Cash and cash equivalents Short-term investments Trade receivables, net Other accounts receivable Inventories DISCONTINUED OPERATION - - NON-CURRENT ASSETS: Receivables and prepaid expenses 68 80 89 Employee benefit assets Property, plant and equipment, net Intangible assets Deferred taxes - - The accompanying notes are an integral part of the interim financial statements. * Derived from the audited consolidated balance sheets as of December 31, 2011. MICRONET LTD. STATEMENTS OF FINANCIAL POSITION June 30, December 31, Unaudited * NIS in thousands LIABILITIES AND EQUITY CURRENT LIABILITIES: Current maturities of convertible debentures Trade payables Other accounts payable DISCONTINUED OPERATION - - NON-CURRENT LIABILITIES: Convertible debentures Deferred revenues - 64 Conversion option of convertible debentures 32 27 7 Employee benefit liabilities EQUITY: Share capital Share premium Capital reserve for share-based payment transactions Retained earnings Capital reserve for discontinued operation - ) - Total equity The accompanying notes are an integral part of the interim financial statements. * Derived from the audited consolidated balance sheets as of December 31, 2011. UA-2 MICRONET LTD. STATEMENTS OF COMPREHENSIVE INCOME Six months ended June 30, Three months ended June 30, Year ended December 31, Unaudited * NIS in thousands (except per share data) Revenues Cost of revenues Gross profit Selling and marketing expenses General and administrative expenses Research and development expenses Gain from disposal of property, and equipment, net (6
